Title: Jonathan Williams, Jr., to the American Commissioners, 27 March 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes March 27. 1777.
When the Count de Vergennes was bought it was thought that she would be much too large for her Cargo, and you in consequence ordered purchases sufficient to fill her. In determining what would be sufficient, we had only for our guide the goods that were left here, and those advised from orleans, and we made our arrangements accordingly; we were soon after advised of upwards of 100 Bales more than we expected 70 of which are arrived, and 50 were to be dispatched the 15th Inst. These we found we could make room for by reducing their size and taking away the useless straw. By advice from orleans yesterday we find that instead of 50 there are 80 Bales now on their way, and that 80 more are soon to follow. Now it will be impossible to put these on board, and we cannot alter what we have done; the Cordage is made to order and the greater part is already on board, the sail Cloth is all in Bales ready to be shipped, and the greater part of the anchors are gone to the Ship: there is therefore no otherway to do than to put as much as we can on board this Ship, and to buy another for the rem[ainder] which (if you make the Bargain) may convey the Fuzils &c. &c.
I am particular in this detail that you may see how our operations have been conducted, and I hope you will not blame me though I own it would have been better [as] matters have turned out if we had not thus increased the Cargo. But not forseeing this, I flatter myself you will allow that we could not have done otherwise. I have the honor to be with great Respect Gentlemen Your most obedient Servant
J Williams Junr
The Honorable The Deputies of the United States.
